           Case 2:18-cr-00292-DWA Document 102 Filed 10/24/19 Page 1 of 5




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                        )
                                                )
             v.                                 )      Criminal No. 18-292
                                                )
ROBERT BOWERS                                   )


   MOTION TO COMPEL PRODUCTION OF “FILTER TEAM” PROTOCOL
          AND PROCEDURES AND “UNFILTERED” RECORDS

      Robert Bowers, by undersigned counsel, hereby moves to compel the prosecution

to produce the “filter team” protocol and procedures used in this case to purportedly

exclude potentially privileged information from access by the prosecution team. Mr.

Bowers further requests the immediate production of the “unfiltered” version of the

records.

      I. The prosecution has a “filter team” in place that is “filtering” certain
      records. 1

      On March 13, 2019, the prosecution produced school records of Mr. Bowers that

“ha[d] been filtered to exclude even potentially privileged information.” On August 29,

2019, prosecution counsel produced “an archive of filtered emails from various accounts”

and “an FBI report regarding filtered email searches obtained via search warrant.”




      1
         The documents quoted in this section are contained in written correspondence
between defense counsel and prosecution counsel from March 13, 2019 through October
7, 2019.
                                            1
        Case 2:18-cr-00292-DWA Document 102 Filed 10/24/19 Page 2 of 5



       Following a “meet and confer” session in September 2019, prosecution counsel

advised:

       Out of an abundance of caution, materials such as your client’s [description
       omitted] records [description omitted], were filtered for any potentially
       privileged information, and such information was redacted prior to review by
       the prosecution team. . . ..We will arrange for the filter team to separately
       provide you the material without those redactions for potentially privileged
       information.

Defense counsel responded:

       We appreciate that you will arrange for the “filter team” to provide the
       defense with the unredacted materials (as you note, such as [description
       omitted]) that have been withheld from the prosecution team. We also ask
       that you advise us of the protections that are in place with the filter team, and
       the criteria used for determining what documents to filter – or let us know if
       we need to address that with the court. We are concerned about the lines
       getting blurred inappropriately, resulting in litigation. . .. As a result, we ask
       to be put in direct contact with the filter team to avoid those kinds of
       problems.

In response to the defense counsel request, the prosecution advised:

       We will arrange for the filter team to provide to you unredacted copies of
       documents that were filtered for potentially privileged material. . .. We do
       not intend to put you in direct contact with the filter team.

II.    The government’s “filter team” should not obtain or review privileged
       materials without Court direction or agreement of the parties.

       Although the existence of a filter team has been made clear, what precisely a

“filter team” is, what it is “filtering” for, how it obtains the records it is filtering and at

whose direction, by what rules it filters, how connected this “filter team” is to the

prosecution team, and the future use of “filtered” documents or the derivative

investigation prompted by review of these documents, remain a troublesome secret.



                                                2
        Case 2:18-cr-00292-DWA Document 102 Filed 10/24/19 Page 3 of 5



       We are aware that a “filter” – or “privilege” team may be designated to minimize

the need to review privileged materials in the search of a law office. See, e.g., Justice

Manual, 9-12.420 (Searches of Premises of Subject Attorneys). And, in some instances,

courts have relied on “taint teams” to manage the government’s rebuttal examination of

the defendant under Rule 12.2(b)(2). See, e.g., United States v. Johnson, 362 F. Supp. 2d

1043, 1083 (D. Iowa 2005) (approving joint request of parties to appoint taint team of

fire-walled attorneys from the United States Attorney’s Office to manage the

government’s examination of defendant, and forbidding taint team attorneys from

participating at any stage of the proceedings); United States v. Sampson, 335 F. Supp. 2d

166, 243-244 & n. 45 (D. Mass. 2004) (upon agreement of the parties, court designated

two fire-walled Assistant United States Attorneys to handle legal and logistical issues

arising from the government testing and prohibited disclosure to prosecuting attorneys).

       None of these circumstances is relevant to the present posture of this case, nor has

the defense negotiated the existence and scope of such a “team.” Far from the negotiated

and agreed upon – or court ordered – role of taint teams for these other purposes, the

prosecution has stated that it will disclose no information regarding the filter team to the

defense. In Johnson and Sampson, the defense agreed to a “filter team.” Here, the

defense only learned about the “filter team” by these passing references that the records

received in discovery have been “filtered.” To our knowledge, this Court never ordered

the use of such a filter team. In addition, it is unclear how the “filter team” is obtaining

potentially privileged information since the grand jury investigation has been closed since

the return of the superseding indictment on January 29, 2019. Yet, it appears that this

                                              3
           Case 2:18-cr-00292-DWA Document 102 Filed 10/24/19 Page 4 of 5



“filter team” continues to engage in investigation and the collection of records. Even if

the filter team is obtaining properly seized materials, any “filtering” must be done with

protocols and procedures in place to ensure that privileged materials never find their way

into the hands of those prosecuting this capital case against Mr. Bowers.

       The prosecution has produced a variety of materials as discovery, including

redacted and unredacted documents. The prosecutors have explained that redactions in

Mr. Bowers’ school records reflect the filtering of “potentially privileged” materials. 2 At

the same time, the prosecution has produced an unredacted set of medical records,

including hospital records, which clearly contain “potentially privileged” materials,

raising doubts as to the process and rules by which “filtering” is undertaken. Certainly,

the government cannot create a “filter team” to avoid the restrictions of HIPAA,

Pennsylvania law, or Brady/Giglio, or to intentionally obtain legally privileged

documents. 3

                                         Conclusion

       In anticipation of moving to suppress all “potentially privileged” materials

obtained by the government, defense counsel ask this court to (i) compel the prosecution

to set forth the protocols and procedures in place for this “filter team,” (ii) cease

collection of all “potentially privileged” materials, (iii) direct the “filter team” to provide



       2
         Yet, to date, the prosecution has failed to produce the unfiltered school records.
       3
         Indeed, one medical facility declined to confirm whether Mr. Bowers was a
patient or to produce medical records under Pennsylvania’s Mental Health Procedures
Act. The facility had been served with a grand jury subpoena.

                                               4
        Case 2:18-cr-00292-DWA Document 102 Filed 10/24/19 Page 5 of 5



all “filtered” records directly to defense counsel, and (iv) direct the prosecution to have

no further contact with the “filter team” until this issue is resolved.



Dated: October 24, 2019                     Respectfully submitted,

                                            /s/ Judy Clarke
                                            Judy Clarke
                                            Clarke Johnston Thorp & Rice, PC

                                            s/ Michael J. Novara
                                            Michael J. Novara
                                            First Assistant Federal Public Defender

                                            s/ Elisa A. Long
                                            Elisa A. Long
                                            Assistant Federal Public Defender




                                               5
       Case 2:18-cr-00292-DWA Document 102-1 Filed 10/24/19 Page 1 of 1



                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                            )
                                                    )
            v.                                      )      Criminal No. 18-292
                                                    )      [PROPOSED] ORDER
ROBERT BOWERS                                       )



                                           ORDER

       Upon consideration of the Defendant’s Motion to Compel the Production of

“Filter Team” Protocol and Procedures and “Unfiltered” Records, and the government’s

response thereto, it is ordered that the motion is GRANTED. The government is

ORDERED (i) to produce to defense counsel the “filter team” protocol and procedures

used in this case; (ii) to cease collection of “potentially privileged” materials; and (iii) to

have no further contact with the “filter team” until issues raised regarding the “filter

team” are resolved by this Court. Further, the “filter team” is ORDERED to produce

directly to defense counsel the “unfiltered” version of records which have been “filtered.”



_________                                           ____________________________
Date                                                Donetta W. Ambrose
                                                    United States District Judge
